           19-00603-NPO Dkt 48 Filed 05/25/19 Entered 05/25/19 23:52:04 Page 1 of 3

                                     United States Bankruptcy Court
                                   Southern District of Mississippi
In re:                                                                                 Case No. 19-00603-NPO
Gary Hatfield                                                                          Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0538-3          User: dsantos                Page 1 of 2                   Date Rcvd: May 23, 2019
                              Form ID: n031                Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 25, 2019.
db             +Gary Hatfield,   4290 Glenn Oak Circle,     Byram, MS 39272-9382
cr              Ford Motor Credit Company LLC,    c/o Olivia Spencer, Esq.,     Post Office Box 123,
                 Jackson, MS 39205-0123
cr             +Home Point Financial Corporation,     D. Anthony Sottile, Agent,
                 394 Wards Corner Road, Suite 180,     Loveland, OH 45140-8362
4648693         BMO Harris Bank,   Navistar Capital,     P O Box 71810,   Chicago, IL 60694-1810
4674675        +BMO Harris Bank N. A.,   3925 Fountains Dr. NE,     Cedar Rapids, Iowa 52411-6619
4648696         City of Milwaukee,   P O Box 3268,     Milwaukee, WI 53201-3268
4650031       ++FORD MOTOR CREDIT COMPANY,    P O BOX 62180,    COLORADO SPRINGS CO 80962-2180
               (address filed with court: FORD MOTOR CREDIT COMPANY LLC,       PO BOX 62180,
                 COLORADO SPRINGS, CO 80962-4400)
4648697        +Ford Motor Credit Comp,    Pob 542000,    Omaha, NE 68154-8000
4660219         Ford Motor Credit Company LLC,    Olivia Spencer, Esq.,    Post Office Box 123,
                 Jackson, MS 39205-0123
4648698        +Home Point Financial C,    4849 Greenville Avenue,    Dallas, TX 75206-4191
4650470        +Home Point Financial Corporation,     c/o D. Anthony Sottile, Authorized Agent,
                 394 Wards Corner Road, Suite 180,     Loveland, OH 45140-8362
4671708        +Home Point Financial Corporation,     11511 Luna Road, Suite 300,    Farmers Branch, TX 75234-6451
4661887        +Milwaukee Water Works,   City of Milwaukee,     200 E Wells, RM 800,    Milwaukee WI 53202-3515
4648703        +Target,   PO Box 59317,    Minneapolis, MN 55459-0317
4648704        +Td Bank Usa/targetcred,    Po Box 673,    Minneapolis, MN 55440-0673
4648705        +Tri-State Truck Center,    P O Box 5858,    Jackson, MS 39288-5858
4648706         Usaa Federal Savings B,    Pob 47504,    San Antonio, TX 78265
4648707         Usaa Savings Bank,   Po Box 47504,     San Antonio, TX 78265

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4648694         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 23 2019 20:24:20
                 Capital One Bank Usa N,    15000 Capital One Dr,    Richmond, VA 23238
4678921        +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM May 23 2019 20:24:22
                 Capital One Bank (USA), N.A.,    by American InfoSource as agent,     4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
4648695        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 23 2019 20:24:20        Capital One Business,
                 P O Box 30285,    Salt Lake City, UT 84130-0285
4687912         E-mail/PDF: resurgentbknotifications@resurgent.com May 23 2019 20:24:33        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
4648699        +E-mail/Text: bk@lendingclub.com May 23 2019 20:22:13       Lending Club Corp,    71 Stevenson St,
                 Suite 1000,    San Francisco, CA 94105-2967
4686506         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 23 2019 20:24:31
                 Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
4648700         E-mail/Text: bankruptcy@republicfinance.com May 23 2019 20:22:20        Republic Finance,
                 26 Holiday Rambler Ln,    Byram, MS 39272
4659287         E-mail/Text: bankruptcy@republicfinance.com May 23 2019 20:22:21        Republic Finance, LLC,
                 282 Tower Rd,    Ponchatoula, LA 70454
4648701        +E-mail/PDF: gecsedi@recoverycorp.com May 23 2019 20:24:31       Syncb/care Credit,
                 C/o Po Box 965036,    Orlando, FL 32896-0001
4648702        +E-mail/PDF: gecsedi@recoverycorp.com May 23 2019 20:24:31       Syncb/jcp,    Po Box 965007,
                 Orlando, FL 32896-5007
4690703        +E-mail/Text: bncmail@w-legal.com May 23 2019 20:22:07       TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,    SEATTLE, WA 98121-3132
4688058        +E-mail/Text: bncmail@w-legal.com May 23 2019 20:22:07       USAA Federal Savings Bank,
                 C/O Weinstein & Riley, PS,    2001 Western Ave,,    Suite 400,   Seattle, WA 98121-3132
4648708        +E-mail/Text: Bankruptcy-Notifications@we-energies.com May 23 2019 20:21:56        WE Energies,
                 231 W. Michigan St,    Milwaukee, WI 53203-2918
                                                                                               TOTAL: 13

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
4674676         319-832-3571,   barbi.martin@bmo.com
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
             19-00603-NPO Dkt 48 Filed 05/25/19 Entered 05/25/19 23:52:04 Page 2 of 3




District/off: 0538-3                  User: dsantos                      Page 2 of 2                          Date Rcvd: May 23, 2019
                                      Form ID: n031                      Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 23, 2019 at the address(es) listed below:
              Harold J. Barkley T1, Jr.   HJB@HBarkley13.com
              Olivia Spencer    on behalf of Creditor   Ford Motor Credit Company LLC spencer@kingandspencer.net
              Robert Rex McRaney, Jr.   on behalf of Debtor Gary Hatfield mcraneymcraney@bellsouth.net,
               mcraneyign@gmail.com;mcraneymcraney@gmail.com;sclement.mcraneymcraney@gmail.com
              United States Trustee   USTPRegion05.JA.ECF@usdoj.gov
                                                                                            TOTAL: 4
           19-00603-NPO Dkt 48 Filed 05/25/19 Entered 05/25/19 23:52:04 Page 3 of 3

Form n031−ntcplancnf

                                 UNITED STATES BANKRUPTCY COURT
                                      Southern District of Mississippi
                                                Case No.: 19−00603−NPO
                                                      Chapter: 13
In re:

    Gary Hatfield
    4290 Glenn Oak Circle
    Byram, MS 39272



                                         Notice of Entry of Order Confirming Plan

The Court entered an Order on 05/23/2019 (Dkt. # 45 ) confirming the Debtor's Chapter 13 Plan.

The confirmation order is available for download from the court's CM/ECF system via PACER and for
inspection/copying at the following locations:


           Jackson Office:                                   Gulfport Office:
           Clerk, U.S. Bankruptcy Court                      Clerk, U.S. Bankruptcy Court
           Southern District of Mississippi                  Southern District of Mississippi
           501 East Court Street, Suite 2.300                Dan M. Russell, Jr. U.S. Courthouse
           Jackson, MS 39201                                 2012 15th Street, Suite 244
           601−608−4600                                      Gulfport, MS 39501
                                                             228−563−1790


Dated: May 23, 2019                                          Danny L. Miller, Clerk of Court
